Citation Nr: 0904832	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1970 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's increased rating claim for his right knee 
disability and GERD, among other claims.

Although the November 2005 rating decision issued 
determinations as to 10 of the veteran's claims, his January 
2006 notice of disagreement indicated disagreement with his 
right knee and GERD disability evaluation only.  The 
remaining issues have not been appealed and therefore are not 
before the Board for its consideration. 

The veteran testified before the undersigned at a Video 
Hearing in September 2007, and a transcript of this hearing 
has been associated with the claims folder.

The Board remanded this matter in November 2007 for 
additional development and adjudication.


FINDINGS OF FACT

1.  The veteran's right knee degenerative joint disease is 
manifested by noncompensable limitation of flexion without 
additional limitation due to functional impairment, 
limitation of extension, subluxation or instability.

2.  The veteran's GERD is manifested by regurgitation, 
pyrosis, dysphagia, and epigastric distress, and is 
productive of considerable impairment of the veteran's 
health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261, 5257 (West 
2008).

2.  The criteria for a rating of 30 percent for GERD have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 7346 
(West 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided VCAA notice in letters dated June 2005 and 
August 2005.  These letters notified the veteran of what 
evidence was required to substantiate his claims for 
increased evaluations.  These letters informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
veteran in obtaining evidence from other agencies.  Finally, 
these letters notified the veteran that he may submit any 
evidence that his service connected disabilities increased in 
severity.  These letters met the duty to notify the veteran 
in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the June 2005 and August 2005 letters.  However, the veteran 
was not provided notice regarding a degree of disability and 
an effective date of the disability.  The Court has held that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the veteran's increased rating claims are being denied, 
and no rating or effective date is being assigned, he has 
suffered no prejudice from the deficiency with regard to 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet.App. 37 (2008).

Further, if the DC under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The June 2005 and August 2005 VCAA letters notified the 
veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  These 
letters stated that such evidence should describe a worsening 
of the veteran's impairments.  They also notified the veteran 
that VA would assist him in obtaining his employment records, 
thereby notifying him that the effect of his disabilities on 
his employment was relevant.  This information was provided 
to the veteran prior to the initial adjudication of his 
claims.

The veteran was not specifically told to substantiate the 
claims with evidence of their impact on work and daily life, 
nor was he given VCAA notice that specific measurements were 
needed to meet some criteria for a higher schedular rating.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran has displayed actual knowledge of the fact that 
his disabilities would be evaluated based on their effects on 
both his daily life and employment.  During his September 
2006 VA examination, the veteran informed the examiner that 
he called off work two or three days over the past year due 
to knee pain.  He reported during his September 2007 Video 
Hearing that he avoided using steps as a result of his knee 
pain and concerns over knee weakness.  In addition, he 
informed the September 2008 VA examiner that he was unable to 
use a particular forklift at work as it caused him increased 
knee pain.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his July 2006 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  It should have put the veteran on notice 
as to what was needed.  See Gallegos v. Peake, No. 05-2920 
(U.S. Vet. App. Dec. 31, 2008) (holding that although notice 
under 38 C.F.R. § 3.304(f)(3) was required prior to 
adjudication of the claim, notice in the statement of the 
case was not prejudicial).

The veteran had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
In this regard, he submitted a substantive appeal to the 
Board in August 2006 and his representative declined to 
provide additional argument in January 2007.  His case was 
not certified to the Board until April 2007, nearly a year 
after receiving the SOC. The veteran was afforded the 
opportunity to offer additional testimony and evidence at his 
September 2007 Video Hearing.  He was also afforded the 
opportunity to submit additional evidence and argument 
following the November 2007 Board decision remanding his 
claims for further development.

Therefore, the Board finds that the duty to notify the 
veteran regarding is claim for increased evaluations have 
been met.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Some of the notice came after the 
initial adjudication.  The timing deficiency was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim. The veteran's VA treatment records have been 
obtained. The veteran was afforded two VA examinations and 
sufficient medical opinions have been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Where 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Right Knee Degenerative Joint Disease

Service connection for the veteran's right knee disability 
was granted in a December 1993 rating decision and an initial 
noncompensable disability evaluation was assigned.  This 
permanent disability evaluation was increased to 10 percent 
in a November 1998 rating decision.

For rating purposes, normal range of motion in a knee joint 
is 0 degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
evaluation when limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when limited to 60 degrees.  A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees 
and a 20 percent evaluation is assigned if flexion is limited 
to 30 degrees. Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 
5260.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).   The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has held that separate rating could also 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is non-compensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.

In his September 2005 VA examination, the veteran complained 
of right knee pain after standing for 20 minutes, kneeling or 
squatting.  Physical examination revealed no laxity and his 
gait was described as normal.  His right knee range of motion 
was between 0 and 80 degrees, and that range of motion was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  An X-ray revealed a normal right knee.  A 
diagnosis of chronic right knee strain was made.

A September 2006 VA examination revealed the veteran's 
complaints of mild to severe intermittent knee pain that 
occurred between one and two times per week.  He reported 
using a knee brace when his right knee pain flared-up.  
Difficulty in prolonged standing, walking for more than half 
an hour, walking up and down steps, and climbing were 
reported.  Physical examination revealed mild tenderness on 
palpation.  Range of motion was from 0 to 150 degrees.  Range 
of motion was not additionally limited by repetitive use, 
pain, fatigue, weakness or lack of endurance.  No clinical 
signs of instability were present.

In a September 2006 VA treatment note, the veteran was noted 
to have indicated that he was experiencing pain in the right 
knee patellar area.  He reported that he was not using the 
unloading brace due to its bulky size.  A medial meniscus 
tear was ruled out.

A September 2006 VA right knee X-ray revealed no significant 
abnormalities, and noted that there were no traumatic 
abnormalities.

At his September 2007 hearing the veteran testified that his 
right knee would swell and that he was unable to walk long 
distances.  He further testified that he felt that his knee 
will give out when going down steps because he "feels like 
[he] is going to lose control of his knee."  

He reported wearing a knee brace primarily at home because 
the cumbersome nature of the brace makes it difficult for him 
to wear his assigned uniform.  He had been prescribed Motrin 
and an ointment to treat his condition.  He also reported 
frequently being in pain and that he did not seek treatment 
each time he felt pain due to the limited amount of leave he 
received from his employer.

A September 2008 VA examination revealed the veteran's 
complaints of intermittent right knee pain of varying 
intensity.  His gait was normal, and he reported using no 
assistive devices outside of a knee brace that he uses at 
home.  He described worsening knee pain when working in a 
warehouse and his inability to use a particular forklift at 
work due to knee pain.  Walking more than half a block, 
stopping, or sitting for a prolonged period of time resulted 
in right knee pain.  Flare-ups and locking were denied.  
Buckling on rare occasions was also reported.  

Physical examination found no inflammation, effusion, 
localized tenderness or pain.  Right knee range of motion was 
from 0 to 110 degrees, with complaints of pain at 110 
degrees.  Repetitive use range of motion was from 0 to 100 
degrees, with complaints of pain at 100 degrees, and with no 
additional range of motion limitations due to fatigue, 
weakness or lack of endurance.  No demonstrable knee 
instability was present.  X-ray results demonstrated minimal 
right knee degenerative joint disease.  The examiner also 
noted that there was evidence of a hyperkeratotic area on the 
interior parts of both knees that was consistent with a 
scrape.  When asked, the veteran recalled that he might have 
been doing something involving kneeling on his knees on a 
cement surface.

The veteran has demonstrated varying ranges of right knee 
motion in his three examinations.  His September 2006 
examination showed a normal range of motion according to VA 
guidelines, while his September 2005 and September 2008 
examinations showed some limitation of right knee flexion.  
However, neither the September 2005 nor the September 2008 
examination demonstrated limitation of motion that was 
compensable.  Neither examination found additional loss of 
motion due to fatigue, weakness or lack of endurance 
following repetitive movement.  Pain was reported by the 
veteran at the end of his ranges of flexion.  

All examinations found normal extension without additional 
limitation due to functional factors.  He has not displayed a 
compensable limitation of flexion that would more than a 10 
percent rating.  Given the normal range of extension, a 
separate rating is not warranted limitation of that range of 
motion.  Cf. VAOPGCPREC 9-2004.

The veteran has on occasion reported symptoms suggesting the 
presence of instability.  Neither lateral instability nor 
recurrent subluxation has been demonstrated on any 
examination.  The Board finds the objective observations of 
disinterested medical professionals to be more probative than 
the veteran's reports during the course of his claim for 
increased compensation.  Accordingly, the weight of the 
evidence is against a rating under DC 5257.  

The weight of the evidence is against a finding that the 
veteran's knee disability meets or approximates the criteria 
for an increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.21 (2008).


GERD

Service connection was granted for GERD in a December 1993 
rating decision and an initial noncompensable disability 
evaluation was assigned.  This disability evaluation was 
increased to 10 percent in a March 1996 rating decision.

GERD is evaluated under the diagnostic code for a hiatal 
hernia.  38 C.F.R. § 4.114, DC 7346.  A 60 percent disability 
evaluation is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability 
evaluation is warranted where there is persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
for two or more of the symptoms for the 30 percent evaluation 
of less severity.  Id.

Lay statements drafted by the veteran's wife and three 
daughters all describe him as choking while sleeping.  His 
wife described the veteran, on occasion, staying awake at 
night to ensure that he did not vomit in his sleep.  His 
daughter, A.T., described her mother and siblings taking 
turns at night checking on the veteran to ensure that he did 
not choke while he was sleeping.

In VA treatment notes dated in May 2005, the veteran reported 
choking while sleeping.

Bedtime aspiration was reported in a September 2005 VA 
treatment note, which the examiner attributed to the veteran 
not properly taking his medication.

At his September 2006 VA examination the veteran denied 
dysphagia (difficulty swallowing), epigastric pain, 
substernal pain, hematemesis (vomiting blood), melena (bloody 
stools), or weight loss.  Regurgitation or reflux three times 
per week was reported, as well as nausea and vomiting.  A 
diagnosis of mild to moderately active GERD was made.

At his September 2007 hearing, the veteran testified that he 
experienced reflux several times a week but not daily, 
varying in intensity from mild to severe, and to the point in 
which he was "scared to go to sleep, especially at night."  
He reported taking medication twice daily to treat his 
condition.  Four to five instances of regurgitation thus far 
in 2007 were reported.

A September 2008 VA examination revealed the veteran's 
complaints of mid-epigastric discomfort with a retrosternal 
burning type of pain that traveled up to the back of his 
throat.  He reported occasionally vomiting as a result, as 
well as a sticking sensation in his chest if he has severe 
reflux, a symptom that the examiner noted was consistent with 
dysphagia.  He reported occasional pyrosis (heartburn) with 
severe reflux and stable weight.  Anemia, hematemesis, melena 
and substernal arm or shoulder pain were denied.  The 
examiner opined that a repeat endoscopy was needed to 
determine the extent of the veteran's GERD.

Throughout the course of this appeal, the veteran's GERD was 
manifested by pain, regurgitation and pyrosis.  The September 
2008 examiner indicated that the veteran also suffered from 
dysphagia.  Occasional nighttime regurgitation reportedly 
continued.  Substernal arm or shoulder pain were denied.  
There is no evidence of weight loss, hematemesis or melena.  
The veteran's overall condition was productive of a 
considerable health impairment.

The veteran's symptoms approximate the criteria for a 30 
percent evaluation, but no more, throughout the course of 
this appeal.  His epigastric distress, dysphagia, pyrosis and 
regurgitation combine to suggest considerable health 
impairment.  A higher evaluation is not warranted as there 
was no evidence of material weight loss, hematemesis or 
melena sufficient to be productive of severe health 
impairment.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The veteran's GERD is manifested by epigastric distress, 
dysphagia, pyrosis and regurgitation, while his right knee 
degenerative joint disease is manifested by painful motion.  
The schedular rating criteria contemplate these impairments.  
Hence, referral for consideration of an extraschedular rating 
for either disability is not warranted.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).









							(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee degenerative arthritis is denied.

2.  Entitlement to a 30 percent rating for GERD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


